DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3 and 5-6 are pending wherein claim 1 is amended, claims 2 and 4 are canceled and claim 6 is new. 

Status of Previous Rejections
	The previous rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Zhurkina et al. (US 4.108,648) is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2006/0157171). 
In regard to claim 1, Ueta et al. (‘171) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0010-0013]). 

Element
Instant Claim 
(mass percent)
Ueta et al. (‘171)
(weight percent)
Overlap
Co
4.0 – 11.0 
0.1 – 15  
4.0 – 11.0 
Cr
12.0 – 17.0 
15.0 – 25 
15 – 17 
Al
2.0 – 4.0 
1 – 3  
2 – 3  
Ti
2.0 – 4.0 
2 – 3.5  
2.0 – 3.5 
Al + Ti
4.6 – 6.7 
3 – 6.5
4.6 – 6.5 
Mo
more than 5.5 – 10.0
0.1 – 10 
more than 5.5 - 10 
W
more than 0 – 4.0 
0.1 – 5.0 
0.1 – 4.0 
B
0.001 – 0.04 
0.001– 0.01 
0.001 – 0.01 
C
0.02 – 0.06 
0.01 – 0.15 
0.02 – 0.06 
Zr
0 – 0.05 
0.001 – 0.1
0.001 – 0.05
Mg
0 – 0.005 
0.001 – 0.03
0.001 – 0.005 
P
0 – 0.01 
0
0
Nb
0 – 1.0 
0.5 – 1.5 
0.5 – 1 
Ta
0 – 1.0 
0.5 – 1.5 
0.5 – 1 
Fe
0 – 2.0 
0 – 3 
0 – 2 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of cobalt, chromium, aluminum, titanium, aluminum plus titanium, molybdenum, tungsten, boron, carbon, zirconium, magnesium, phosphorus, niobium, tantalum and iron for nickel base alloys disclosed by Ueta et al. (‘171) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, aluminum plus titanium, molybdenum, tungsten, boron, carbon, zirconium, magnesium, phosphorus, niobium, tantalum and iron from the amounts disclosed by Ueta et al. (‘171) because Ueta et al. (‘171) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “for aircraft engine cases” in claim 1, the Examiner notes that this recitation has been considered a recitation of intended use that would not further limit the structure of the nickel base alloy. MPEP 2111.02 II. 
With respect to the recitation “wherein a difference between solvus temperature T1 of an M6C carbide and solvus temperature T2 of a γ’ phase (T1-T2) calculated from thermodynamic calculation based on the composition of the Ni-based heat resistant superalloy by CALPHAD method satisfies-30⁰C ≤ 
With respect to the recitation “wherein tensile strength at 750⁰C is at least 1000 MPa according to ASTM E21 using a test specimen” in claim 1, Ueta et al. (‘171) discloses a substantially similar composition. Therefore, substantially similar properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the number of cycles to failure in a low-cycle fatigue test in a total strain range of 0.6% at 750⁰C is at least 1.0x 105” in claim 3, Ueta et al. (‘171) discloses a substantially similar composition. Therefore, substantially similar properties would be expected. MPEP 2112.01 I. 
In regard to claim 5, Ueta et al. (‘171) discloses wherein the nickel base superalloys would be used to form turbine blades and disks [0006]. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the nickel base superalloys as disclosed by Ueta et al. (‘171) to form other turbine engine components such as engine cases. 
With respect to the recitation “wherein in the composition, Al+Ti is 5.2 to 6.7% by mass” in claim 6, Ueta et al. (‘171) discloses 3 to 6.5 weight percent of aluminum and titanium, which would overlap the range of the instant invention. MPEP 2144.05 I. 

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that the instant invention is distinct Ueta et al. (‘171) because these references are silent with regard to a difference in solvus temperatures T1-T2 and they disclose unreasonably wide ranges of the alloy compositions because the examples of the alloys disclosed would not have a tensile strength at 750⁰C of at least 1000 MPa and Ueta et al. (‘171) discloses that the 
In response, the Examiner notes that the reliance of tensile strengths of Examples at a temperature of 900⁰C as not providing tensile strengths as claimed at 750⁰C is not sufficient to overcome the reference since the reference does not provide the tensile strengths at 750⁰C. Based on the plot presented on page 4 of the Remarks, the typical Udimet 520 alloy would have a tensile strength of about 470 MPa at 900⁰C and extrapolating back to 700⁰C, the tensile strength would be at least 850 MPa. Considering that the Examples in Ueta et al. (‘171) would have tensile strengths up to 629 MPa at 900⁰C and this is 159 MPa higher than expected, this curve would be expected to shift up 159 MPa even at the low end of 700⁰C giving a tensile strength on the order of 1059 MPa absent evidence to the contrary. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. Since the references disclose substantially similar compositions, the claimed tensile strengths would be expected in the references to Zhurkina et al. (‘648) and Ueta et al. (‘171). MPEP 2112.01 I. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759